                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DONNA EVERHART and HARLEY EVERHART,
individually and as next of friend for S.E. BOY
and S.E. GIRL, minor children,

             Plaintiffs,

v.                                                               CV No. 17-1134 RB/CG

STATE OF NEW MEXICO and CHILDREN,
YOUTH AND FAMILIES DEPARTMENT, et al.,

             Defendants.

                 ORDER DENYING MOTION TO COMPEL AS MOOT

      THIS MATTER is before the Court on Defendant Children, Youth and Families

Department’s Motion to Compel Plaintiffs’ Request for Production and Memorandum in

Support (the “Motion”), (Doc. 120), filed September 5, 2019, and Defendants’ Status

Report Concerning Motion to Compel (the “Status Report”), (Doc. 136), filed October

11, 2019. In the Status Report, Defendants explain that Plaintiffs have “provided their

answers to Defendants’ Interrogatories and [] Requests for Production.” (Doc. 136 at 1).

As a result, the documents requested in Defendants’ Motion have been produced and

the underlying issues have been resolved.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Plaintiffs’

Request for Production and Memorandum in Support, (Doc. 120), is DENIED AS

MOOT.

      IT IS SO ORDERED.


                           _________________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
